Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
 
Amendments
Claims 1 and 5-6 are amended. Claims 1 and 3-6 are pending and have been considered.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  
In claim 1, the second paragraph after the preamble is indented differently from the other paragraphs and should be corrected accordingly. The third paragraph recites “second” but it recites a third step/feature.  In claims 3 and 4, line 3, the term “second” should be removed accordingly.
In claim 5, in the second to last line, the word “as” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the target candidate" in the last paragraph.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets the limitation to mean “a target candidate”. 
Claims 3-4 are rejected for failing to cure the deficiencies of claim 1 upon which they depend. 
Claim 5 is directed to a method that implements the same features as the product of claim 1, and is therefore rejected for at least the same reasons therein. 
Claim 6 recites in line 2 and in the last paragraph: “a processor configured to: … an abnormality candidate of the target candidate based on a result of the unsupervised machine learning.” This limitation is grammatically incomplete because there is a verb missing before “an abnormality”, and there is insufficient antecedent basis for the limitation “the target candidate” in the claim. Examiner interprets the last paragraph of line 6 to mean “detect an abnormality candidate of a target candidate based on a result of the unsupervised machine learning.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
first generating a plurality of Betti series that is time series data based on Betti numbers obtained by applying persistent homology transform to a plurality of pseudo-attractors generated, respectively, from a plurality of pieces of time-series data; (Mathematical calculation)
thinning out the plurality of Betti series while decreasing a thinning interval monotonically; (Mathematical calculation)
second generating a plurality of transformed Betti series, using a function of monotonically decreasing an interval of a radius, in which a region with a larger radius when generating the Betti numbers is weighted more than a region with a smaller radius, from the plurality of Betti series thinned out by the thinning; (Mathematical calculation)
detecting an abnormality candidate of the target candidate based on a result… (Mental process of evaluating and judging an abnormality candidate which can reasonably be performed in one’s mind with the aid of pencil and paper.) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: These judicial exceptions are not integrated into a practical application. The claim
recites the following additional element:
performing unsupervised machine learning by using the generated plurality of transformed Betti series
Performing unsupervised machine learning is generally linking the judicial exceptions to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. Performing unsupervised machine learning is generally linking the judicial exceptions to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejections of claim 1.
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:  
the second generating includes acquiring Betti numbers at intervals monotonically decreasing as a radius increases from Betti numbers of each radius included in the plurality of Betti series, and (Mathematical calculations)
generating the plurality of transformed Betti series using the acquired Betti numbers of the respective radii. (Mathematical calculations) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include any additional elements. The claim is not patent eligible.

CLAIM 4 incorporates the rejections of claim 1.
Step 1: The claim recites a product, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:  
calculating a plurality of weighted Betti numbers obtained by multiplying a Betti number of each radius included in the plurality of Betti series by a weight monotonically increasing with respect to the radius, (Mathematical calculations)
generating the plurality of transformed Betti series using the calculated plurality of weighted Betti number. (Mathematical calculations) Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exception is not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include any additional elements. The claim is not patent eligible.

Claims 5 is directed to a method that implements the same features as the product of claim 1, and is therefore rejected for at least the same reasons therein. 
Claim 6 is directed to an apparatus that implements the same features as the product of claim 1, and is therefore rejected for at least the same reasons therein. 

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant’s argument # 1 (Remarks, p. 6): Claim 1 now recites, inter alia, "performing unsupervised machine learning by using the generated plurality of transformed Betti series." Claims 5 and 6 recite similar limitations. Thus, claims 1, 5, and 6 now recite limitations similar to Example 39 of Subject Matter Eligibility Examples: Abstract Ideas to be used in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), in which machine learning is found to not recite a judicial exception as this cannot be practically performed in the human mind. Therefore, it is 
respectfully submitted that Step 2A Prong 1 is not satisfied and the pending claims are directed to eligible subject matter. 

Examiner’s response # 1: Performing unsupervised machine learning by using the generated plurality of transformed Betti series is not determined to be a mental process abstract idea in Step 2A Prong 1. However, Claim 1 does recite a number of abstract ideas as discussed in the 35 U.S.C. 101 rejection of claim 1 in the present office action. Performing unsupervised machine learning by using the generated plurality of transformed Betti series is an additional element in Step 2A Prong 2 and Step 2B which is generally linking the abstract ideas to the technological environment of machine learning. The additional element does not integrate the judicial exceptions into a practical application and it does not amount to significantly more than the judicial exceptions. Therefore, Claim 1 is not patent eligible and the rejections are maintained. 

Applicant’s argument # 2 (Remarks, pp. 6-7): Even assuming, arguendo, that Step 2A Prong 1 is satisfied, it is submitted that unsupervised learning now recited in the independent claims is "the primary process", "insignificant extra-solution activity" (MPEP2106.05(g)) and that the use thereof improves a technology, e.g., in paragraphs [0056-9] of the application as filed (MPEP2106.05(a)). Therefore, Step 2A Prong 2 is also not satisfied. Therefore, it is requested that this rejection be reconsidered and withdrawn. 
Examiner’s response # 2: Regarding Step 2A Prong 2, performing unsupervised machine learning by using the generated plurality of transformed Betti series is an additional element in Step 2A Prong 2 and Step 2B which is generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The additional element does not integrate the judicial exceptions into a practical application and it does not amount to significantly more than the judicial exceptions. Therefore, Claim 1 is not patent eligible, and the rejections are maintained.
	The use of the unsupervised machine learning as recited in paragraphs 56-59 does not improve technology. Paragraphs 56-59 merely describe improvements to mental processes and mathematical calculations. According to MPEP 2106.05(a), II.: "it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127